DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 8 October 2021. 
Claims 1, 9, 12, and 16-18 were amended. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.

applying an additional content parameter of the plurality of content parameters to the detected one or more electronic devices to identifying a subset of the detected one or more electronic devices.” Note that the “detected one or more electronic devices” refers to the devices detected as entering both zone (i) and zone (ii). Thus the claims describe identifying a subset of devices based on a parameter, where the devices are in both the “geographical zone” and the “exclusion zone”. 
The specification does not appear to contemplate identifying a subset of devices including devices within the exclusion zone according to a content parameter. Applicant identifies [0011], [0023], [0024], and [0026] of the published application as support for the amendments at large. However, none of these disclosures disclose, suggest, or support identifying a subset of devices including devices within the exclusion zone. For example, [0026] notes that “ the inner boundary 302 may define an exclusion area, such that the geofence 200 is bounded, at an outer perimeter, by outer boundary 202, but also around the target location 102 by inner boundary 302. In other words, the geofence 200 may include the area extending from inner boundary 302 to outer boundary 202, but may exclude the area inside inner boundary 302.” However, this does not support identifying devices within that exclusion area as part of a subset. The remainder of the original disclosure similarly appears to fail to support the identified limitation. 
Because the claims include a non-original limitation that does not appear to be supported by the originally filed disclosure, one of ordinary skill in the art would not conclude that applicant was in possession of the claimed invention at the time of filing. As such, the claim is rejected for lack of written description support. Claims 9 and 16 are similarly rejected. 


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency.

Claim 1 recites “detecting, by the at least one processor of the geofence generating server, one or more electronic devices entering (i) the geographical zone defined by the inner boundary and the outer boundary and (ii) an exclusion zone defined by the inner boundary and the target location”. It is ambiguous whether the identified limitation requires detecting devices which are entering both zones (i) and (ii), or whether the identified limitation requires detecting devices which are entering either of zone (i) and zone (ii). As the meaning of the limitation is ambiguous, one of ordinary skill in the art would not be able to determine the scope of the claim, and the claim is indefinite. Claims 9 and 16 are similarly rejected. 
For the purposes of examination, the latter interpretation will be used. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 9 and 16, recites in a method for transmitting content, the method comprising: receiving, a request from a content provider to transmit content, the content relating to a target location affiliated with the content provider, wherein the request includes a plurality of content parameters for controlling whether and how to transmit the content, the plurality of content parameters including a predefined time period during which to transmit the content to a predefined number in a geographical zone extending around the target location; generating, a first geofence and a second geofence, to define an inner boundary and an outer boundary, respectively, of the geographical zone, the inner boundary of the geographical zone defined by a first shape of the first geofence centered about and extending around the target location, the outer boundary of the geographical zone defined by a second shape of the second geofence centered about and extending around the target location, the first geofence and the second geofence generated based on one or more of the plurality of content parameters received in the request; detecting, one or more entering (i) the geographical zone defined by the inner boundary and the outer boundary and (ii) an exclusion zone defined by the inner boundary and the target location; applying an additional content parameter of the plurality of content parameters to the detected one or more to identify a subset of the detected one or more; comparing, a number of the subset of the detected one or more against the predefined number received in the request, the number of the subset of the detected one or more including the detected one or more within the outer boundary centered about and extending around the target location, but excluding the detected one or more within the exclusion zone; in response to the comparison, adjusting, at least a size of shape of the geographical zone defined by the inner boundary and the outer boundary by adjusting at least one of the first shape of the first geofence or the second shape of the second geofence until the number of the subset satisfies the predefined number received in the request; and transmitting, the content to the subset of the detected one or more. These limitations clearly describe a concept of managing area based targeted content distribution, which is unambiguously a marketing or advertising activity. As such, the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claim must be considered for whether they integrate the abstract idea into a practical application of that abstract idea. The claims recite the additional element of at least one processor of a content server and at least one processor of a geofence server. However, the specification clearly indicates that these severs can all coexist in one computing device. As a system comprising a data storage device and a processor, or non-transitory computer readable medium. All of the preceding elements are described at a high level of generality and are interpreted as a generic computing device which are used as tools to implement the abstract idea. Per the 2019 PEG, implementing an abstract idea with a generic computer is not a practical application of an abstract idea. As such, these additional elements do not integrate the abstract idea. The claims further recite the additional elements of electronic devices, receiving information from electronic devices, and transmitting electronic content to electronic devices. None of these additional elements, whether considered individually or in combination together with each other and the generic computing device, reflect any improvement to technology, or implement the abstract idea with a particular device, or effect a transformation of a particular article, or meaningfully limit the abstract idea. Instead these additional elements, whether considered individually or in combination together with each other and the generic computing device, only generally link the identified abstract idea to a networked computing environment. Under the 2019 PEG, generally linking an abstract idea to a particular technology environment does not qualify as integrating an abstract idea into a practical application. As such, these additional elements of the claims, when considered individually and as a combination, do not integrate the abstract idea into a practical application. There are no further additional elements to consider. Because the additional elements do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea.
In Step 2B of the Alice analysis the additional elements of the claims must be considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional element interpreted as a generic computing device invoked as implementing the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims also recite the additional elements of an electronic communications network and receiving information from, and transmitting electronic content to, electronic devices. However, per MPEP 2106, receiving and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). As such, these limitations do not constitute significantly more either individually or in combination with the above computing devices. Thus, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.
Dependent claims 2-8, 10-15, and 17-20 further describe the abstract idea, but the dependent claims continue to recite an abstract idea. These dependent claims do not recite any further additional elements. Further, the previously identified additional elements do not integrate the narrowed abstract idea into a practical application, nor do they amount to significantly more than the narrowed abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shutter (US 2013/0091016 A1) in view of Polachi (US 2014/0164118 A1), Zises (US 2014/0155094 A1), and Roberts et al. (US 2005/0209921 A1).

Regarding Claim 1, 9, and 16: Shutter discloses a computer-implemented method for transmitting electronic content to electronic devices, the method comprising:
receiving, by at least one processor of a content server, a request from a content provider to transmit electronic content to one or more electronic devices, the electronic content relating to a target location affiliated with the content provider, wherein the request includes a plurality of content parameters for controlling whether and how to transmit the electronic content to the one or more electronic devices, the plurality of content parameters including a predefined time period during which the content server is configured to transmit the electronic content to electronic devices in a geographical zone extending around the target location (A representative of the advertising provider 110 may use the workstation 214 to establish advertising campaigns and advertising content for the advertisements database 116. Additionally, the representative may be external to the advertising provider 110 and provide advertising campaigns and advertising content. See at least [0027] and Fig. 2. Also: In order to provide advertising messages, the advertising provider 110 uses the advertisement database 116 that includes data representing advertisements and data representing advertising campaigns.  … the advertisement database 116 contains advertisement data records 402 that represent content and campaign information for the advertisements or advertising messages. See at least [0035]. Also: The 
generating, by at least one processor of a geofence generating server, a first geofence and a second geofence, to define an inner boundary and an outer boundary, respectively, of the geographical zone, the inner boundary of the geographical zone defined by a first shape of the first geofence, the outer boundary of the geographical zone defined by a second shape of the second geofence centered about and extending around the target location, the first geofence and the second geofence generated based on one or more of the plurality of content parameters received in the request (The location data 402(5) may specify a geo-fenced area or a defined area called an advertisement area, and the advertisement is to be sent to mobile devices 130 located within the geo-fenced area or advertisement area and not to the mobile devices located outside of the geo-fenced area or advertisement area. In one embodiment, the location data 402(5) defines a portion of the geographic region as the area for location targeting the advertisement. See at least [0040]. Also: the position information of the mobile device is compared to the size and position of the advertisement area to determine if the position of the mobile device is within the boundaries of the advertisement area. For the example shown in FIG. 8, a point of interest 502 has an associated advertisement area 504, and the mobile devices 802 and a mobile device 806 are located with the advertisement area 
detecting, by the at least one processor of the geofence generating server, one or more electronic devices entering (i) the geographical zone defined by the inner boundary and the outer boundary and (ii) an exclusion zone defined by the inner boundary and a target location (At step 702, the advertising program 204 obtains position information for a mobile device 130. The positioning system 308 determines the location, direction, orientation and/or speed of the mobile device. See at least [0056]. Also: Additionally, the server 112 may track the position of the mobile devices. See at least [0064]. Also: the advertising program 204 defines the locations in the geographic region that should not be freely targeted with advertisements as restricted areas. Referring to FIG. 8, the construction site 506 is defined as a restricted area 510. The school 508 is defined as a restricted area 512. See at least [0055]). 
applying an additional content parameter of the plurality of content parameters to the detected one or more electronic devices to identify a subset of the detected one or more electronic devices 
excluding the detected one or more electronic devices within the exclusion zone (At step 704, the advertising program 204 determines whether the mobile device 130 is located within one of the defined restricted areas. See at least [0058]. Also: At step 710, the advertising program 204 does not provide an advertisement to the mobile device 806 located in the restricted area 510 associated with the construction site 506.  See at least [0061]). 
transmitting, by the at least one processor of the content server, the electronic content to the subset of the detected one or more electronic devices (At step 714, the advertising program 204 provides the advertisement to the mobile device. See at least [0064]). 
a data storage device storing instructions for transmitting electronic content to electronic devices; and a processor configured to execute the instructions (See at least [0026] and Fig. 2). 

Shutter does not appear to disclose comparing, by the at least one processor of the content server, a number of the subset of the detected one or more electronic devices against the predefined number of electronic devices received in the request, the number of the subset of the detected one or more electronic devices including the detected one or more electronic devices within the outer boundary centered about and extending around the target location, but excluding the detected one or more electronic devices within the exclusion zone or in response to the comparison, adjusting, by the at least one processor of the geofence generating server, at least a size or shape of the geographical zone defined by the inner boundary and the outer boundary by adjusting at least one of the first shape of the first geofence or the second shape of the geofence until the number of the subset satisfies the predefined number of electronic devices received in the request. 
However, Polachi teaches comparing, by at least one processor of a content server, a target of a subset of a detected one or more electronic devices against a predefined target of electronic devices received in the request, the target of the subset of the detected one or more electronic devices including the detected one or more electronic devices within the outer boundary centered about and extending around the target location and in response to the comparison, adjusting, by the at least one processor of the geofence generating server, at least a size or a shape of a geographical zone defined by the outer boundary by adjusting at least one of the first shape of the first geofence and the second shape of the second geofence until the target of the subset satisfies the predefined target of electronic devices received in the request (the location-based campaign request can include a list of POIs and a target demographic parameter. The target demographic parameter can control at least one aspect of a geofence to be used for targeting publications around a POI. See at least [0053]. Also: At 820, the method 800 can continue with the networked system 402 analyzing the campaign results data in reference to a target demographic parameter or other campaign driven parameter. See at least [0060]. Also: At 830, the method 800 can continue with the networked system 402 updating the geofence parameter based at least in part on the analysis of the campaign results data. In an example, the geofence parameter can be linked to the density of males over the age of 35, and analysis of the campaign result data may indicate that the projected density is different than the original demographic data analysis indicated. Accordingly, the networked system 402 can adjust to the detected change. See at least [0061]. Also: At 840, the method 800 can continue with the networked system 402 updating the geofence around the POI based on the updated geofence parameter. See at least [0062]. Also: A location-aware publication system can utilize general census-type demographic data to initially generate a set of geofences around (or associated with) each of the target POIs. In an example, the demographic characteristic might be average income, and the publication system can analyze demographic data in geographic areas surrounding a POI to determine the size and/or shape required for a geofence to encompass a certain predicted number or density of individuals with the target demographic (e.g., average income over $80,000/year). See at least [0023]. Also: once an initial geofence has been generated and used to target distribution of a mobile advertisement, response results to the advertisement can be monitored and analyzed to update subsequent geofences for targeting future advertisement distribution. For example, the publication system can monitor click-throughs (or similar indications of interest in the distributed advertisement) and correlate the click-throughs with demographic data to determine whether the advertisement is reaching the target audience. See at least [0025]). 
Further, Zises teaches a predefined number of electronic devices and adjusting a geofence size in order to reach a predefined number of electronic devices (In some situations, the seller of a good or service might want to limit the numbers of on-fine offers made to potential customers within a region. A geofence can be implemented according to the present subject matter within the region to include a 
Shutter provides a system which uses multiple geofences to distribute advertising to users within a geographical region defined by both inner and outer boundaries, upon which the claimed invention’s adjustments to the boundaries of the region according to a comparison of number of devices within the zone to a predefined number of devices can be seen as an improvement. However, Polachi demonstrates that the prior art already knew of advertisers submitting a requested target population, and adjusting the boundaries of a geofenced region in order to encompass the requested targeted population. One of ordinary skill in the art could have easily applied the techniques of Polachi to the geographic zone with an inner and outer boundary of Shutter to adjust the boundaries of Shutter’s zone according to a target population of Shutter’s zone. Additionally, Zises demonstrates that the prior art already knew of adjusting the boundaries of a geofence to encompass a predefined number of devices. One of ordinary skill in the art could have easily substituted Zises’ population number target for Polachi’s target population within the application of Polachi’s geofence boundaries as applied to the system of Shutter. One of ordinary skill in the art would have recognized that this combined application of Zises and Polachi to the system of Shutter would predictably result in a system which would allow advertisers to specify a target number of individuals, and would then adjust geofences associated with a particular geographical region to encompass the targeted number of individuals. As such, the application of Zises and Polachi to the system of Shutter would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Shutter and the teaching of Polachi and Zises. 

Shutter does not appear to disclose where the first geofence is centered about and extending around the target location
Roberts teaches a first geofence and a second geofence, to define an inner boundary and an outer boundary, respectively, of a geographical zone, the inner boundary of the geographical zone defined by a first shape of the first geofence centered about and extending around a target location, and outer boundary of the geographical zone defined by a second shape of the second geofence centered about and extending around the target location (Ux is located at a distance of 7.3 miles from the retail center A. In accordance with the general formula of the invention, an incentive may be customized for remote computer user Ux by associating relocation data with the appropriate n value corresponding to a predetermined incentive for the region in which the remote user computer is located. In this case, the X value of 7.3 miles falls between 6 miles and 8 miles as shown on the data table of FIG. 18. Thus, X<L.sub.4 and >L.sub.4-1 (L.sub.3). See at least [0147] and Fig. 19).
Shutter, Polachi, and Zises suggest a geofence advertising system that distributes content to users in a region defined by multiple geofences, which differs from the claimed invention by the substitution of Shutter’s region defined by two geofences with one geofence centered on a target region, for a region defined by two geofences where both regions are centered on a target region. However, Roberts illustrates that the prior art had already used multiple geofences centered on a target location to define a geographical region. One of ordinary skill in the art could have substituted Robert’s annular location centered geofence for the geofence boundaries of Shutter. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which could distribute advertisements to an audience within a specific range of distances to a target location. As such, the identified substitution would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Shutter and the teachings of Polachi, Zises, and Roberts. 

Regarding Claim 2, 13, and 19: Shutter in view of Polachi, Zises, and Roberts teaches the above limitations. Shutter discloses wherein the plurality of content parameters for controlling whether and how to transmit the electronic content to the one or more electronic devices further comprises: a travel parameter for an electronic device to which the electronic content is to be transmitted, including each of a travel direction, a travel speed, and a type of route, the type of route being one of a highway, a tollway, a road, or a local road (The base advertisement area 504 may be defined considering travel distance and or travel time from the boundary of the geo-fence to the location of the point of interest. See at least [0041]. for controlling”, but no controlling based on the described parameters is required). As such, the limitations of the claim may be interpreted as non-functional descriptive material, and given limited, if any, patentable weight.). Additionally, Polachi teaches a demographic parameter for a user of an electronic device to which the electronic content is to be transmitted including each of age, gender, interests, income, category, a number of travelers with the user, an average speed of the user, past online search history of the user, and driving habits of the user (The location-based campaign request can include a list of points of interest (POIs) and a target demographic parameter. See at least Abstract. Also: In an example, the demographic characteristic might be average income. See at least [0023]. Also: In these examples, the target demographics can include population density, average income, age ranges. See at least [0024]). The motivation to combine Shutter, Polachi, Zises, and Roberts is the same as explained under claim 1 above, and is incorporated herein. 

Regarding Claim 3: Shutter in view of Polachi, Zises, and Roberts teaches the above limitations. Additionally, Shutter discloses wherein one or both of the inner boundary and the outer boundary is defined by a driving time or driving distance to the target location from each of a plurality of points along the respective inner or outer boundary (The base advertisement area 504 may be defined considering travel distance and or travel time from the boundary of the geo-fence to the location of the point of interest. See at least [0041]. Also: the geographic region … a region defined by a polygon … centered on a defined point location. See at least [0039]).

Regarding Claim 4 and 10: Shutter in view of Polachi, Zises, and Roberts teaches the above limitations.  Additionally, Shutter discloses wherein one of the inner boundary and the outer boundary is defined by a radius around the target location; and wherein the other one of the inner boundary and the outer boundary is defined by a driving time or driving distance to the target location from each of a plurality of points along the respective inner or outer boundary (The base advertisement area 504 may be defined considering travel distance and or travel time from the boundary of the geo-fence to the location of the point of interest. See 

Regarding Claim 5, 14, and 20: Shutter in view of Polachi, Zises, and Roberts teaches the above limitations. Additionally, Shutter discloses wherein the target location defines a physical area and the inner boundary extends along a perimeter of the physical area or along a distance from the perimeter of the physical area (The location data 602(5) may specify a geo-fenced area, such as the boundaries or footprint of the point of interest or a specified distance from the boundaries of the point of interest. Referring to FIG. 5, the location data 602(2) indicates that area within the boundaries of the construction site 506 is the restricted area 510 associated with the construction site 506. See at least [0047]). 

Regarding Claim 6 and 15: Shutter in view of Polachi, Zises, and Roberts teaches the above limitations. Additionally, Shutter discloses wherein the one or more content parameters for controlling whether and how to transmit electronic content further include a parameter based on a time period different from the predefined time period (The base advertisement area 504 may be defined considering travel distance and or travel time from the boundary of the geo-fence to the location of the point of interest. See at least [0041]). 

Regarding Claim 7, 11, and 17: Shutter in view of Polachi, Zises, and Roberts teaches the above limitations.  Additionally, Shutter discloses wherein the at least one processor of the geofence generating server is further configured to adjust at least one of the first shape of the first geofence and the second shape of the second geofence based on geographic area (The base advertisement area 504 may be defined considering travel distance and or travel time from the boundary of the geo-fence to the location of the point of interest. See at least [0041]. Also: The geographic database 114 includes geographic data representing a geographic region. The geographic data may include data representing the road network, pedestrian network, public transportation network, bicycle network and points of interest located in the geographic region. See at least [0025]. Also: provide users with an optimum route to travel by roads between locations in a geographic region. See at least [0003]). 

Regarding Claim 8, 12, and 18:  Shutter in view of Polachi, Zises, and Roberts teaches the above limitations. Additionally, Shutter wherein the geographic data is selected from the group consisting of natural boundaries, road lanes, highway accessibility, and geographic borders (The base advertisement area 504 may be defined considering travel distance and or travel time from the boundary of the geo-fence to the location of the point of interest. See at least [0041]. Also: The geographic database 114 includes geographic data representing a geographic region. The geographic data may include data representing the road network, pedestrian network, public transportation network, bicycle network and points of interest located in the geographic region. See at least [0025]. Also: provide users with an optimum route to travel by roads between locations in a geographic region. See at least [0003]).

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 1-20:  Applicant has amended independent claims 1, 9, and 16 to address the items noted at pages 3 and 4 of the Office Action. 
Examiner’s Response: Applicant's amendments filed 8 October 2021 have been fully considered and they resolve the identified issues. The prior rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-20: 
Applicant submits that the present claims do not recite any abstract idea. Instead, the pending claims recite a specific technical infrastructure and computer-implemented process that involves manipulating electronic data transmitted to electronic devices based on dynamically adjusting geofences with respect to one another. 
The claims of the instant application are clearly integrated into a practical application. The combination of additional steps ties the alleged abstract idea to the claimed system’s ability to coordinate, adjust, and maintain multiple geofences, simultaneously, with respect to one another to accurately identify and track the devices that enter and remain within the areas defined by the geofences. 
Examiner’s Response: 
Applicant’s argument fails to address the abstract idea identified. Additionally, the general argument that the claims “recite a specific technical infrastructure and computer implemented process” is equally applicable to many claims the courts have found ineligible, and as such the argument is unpersuasive.
Applicant’s argument does not specifically identify an abstract idea and additional elements, and as such it is unclear what additional elements applicant understands to integrate what abstract idea into a practical application. As such, the argument is unpersuasive. Further, if the bolded portions of the claim recitation are to be interpreted as additional element, Examiner notes that portions of these limitation are part of the identified abstract idea. As such, these limitations are not interpreted as “additional elements” by the Examiner.  
 
Applicant’s Argument Regarding 103 Rejections of claims 1-20: Shutter merely describes restriction areas while Polachi merely describes updating dynamic geofences. Further Zises merely describes monitoring a number of child geofences. Polachi and Zises do not describe or suggest “adjusting at least a size or shape of the geographical zone defined by the inner boundary and the outer boundary” as recited in the pending claims. 
Examiner’s Response: Applicant's arguments filed 8 October 2021 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The identified limitation is taught by a combination of Shutter, Polachi, and Zises. As such, applicant’s argument is unpersuasive. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in Office Action mailed 20 July 2021. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-10-20